DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on December 6th 2021, January 28th 2022, March 23rd 2022, March 31st 2022, May 16th 2022, June 2nd 2022, October 27th 2022 and November 30th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 23-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hartness et al. (US 6,722,101; “Hartness”) in view of __
Regarding claim 23, Hartness discloses an apparatus (Fig. 1) for placing articles (13) in a package (28; col. 6 ll. 30-32) comprising:
a conveyor (C) for conveying a series of articles (12) to a packaging station (Fig. 5E);
first and second shuttles (22; Fig. 2) disposed adjacent the conveyor (C) at the packaging station (18; col. 7 ll. 4-6), each shuttle (22) being movable back and forth (Fig. 2 depicts element 22, 24 picking up articles from conveyor C and placing them in containers. The aforementioned elements move forward to exit conveyor 90. Once the package is discharged, the elements 22, 24 move back to the pickup station) between a loading position (Fig. 6A) and an unloading position (Fig. 5E) in the packaging station (18), each shuttle (22) having a number of pockets (see annotated diagram 1 below) for receiving a corresponding number of articles (13) from the conveyor (C) at the loading position (Fig. 6A) and transferring the articles (13) to the unloading position (Fig. 5E);
a shuttle loader (24) at the loading position (Fig. 6A) configured to transfer the articles (13) from the series on the conveyor (C) to the pockets of the first and second shuttles (22);
a removal conveyor (90) adjacent the unloading position (Fig. 5E) of the shuttles (22) for supporting a package (28) for receiving the articles (13);
a shuttle unloader (see annotated diagram 1 below) at the unloading position (Fig. 5E) of the shuttles (22) configured to transfer the articles (13) from the pockets (see annotated diagram 1 below) of the shuttles (22) to the removal conveyor (90); and
a controlled drive mechanism (col. 9 ll. 4-10) connected with the first and second shuttles (22) to move the shuttles (22) between the loading (Fig. 6A) and unloading positions (Fig. 5E) in alternating fashion, whereby one shuttle (22) can be loaded with articles (13) at the loading position (Fig. 6A) while the other shuttle (22) is unloaded at the unloading position (Figs. 2, 5E; col. 9 ll. 4-10).
Hartness fails to disclose the package table
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the removal conveyor with the package table since it was known in the art that a table is used for the discharge of articles from prior processing.



    PNG
    media_image1.png
    594
    480
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 24, Hartness discloses wherein the shuttle loader (24) is configured to transfer the articles (13) one at a time from the conveyor (C) to the pockets (see annotated diagram 1 above) of the first or second shuttle (22).
Regarding claim 25, Hartness discloses wherein: the shuttle loader (24) is mounted in a fixed position at the loading position (Fig. 6A; mounted in a fixed position via element 12); and the conveyor (C) and the shuttles (22) are controlled by the controlled drive mechanism to position an article (13) and a pocket (see annotated diagram 1 above) of a shuttle (22) at the loading position (Fig. 6A; col. 9 ll. 4-10) at the same time for transfer of the article (13) from the conveyor (C) to the pocket (see annotated diagram 1 above) of the shuttle (22).
Regarding claim 30, Hartness discloses wherein: the shuttle unloader (see annotated diagram 1 above) includes a transfer head (24a) configured to engage each article (13) in the pockets (see annotated diagram 1 above) of the first or second shuttle (22) at the top of the article (13) for lifting, transfer, and lowering of each article (13) respectively into a package (28) on the removal conveyor (90; Fig. 5E).
Hartness fails to disclose the package table
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the removal conveyor with the package table since it was known in the art that a table is used for the discharge of articles from prior processing.
Regarding claim 33, Hartness discloses the removal conveyor (90) has a rotatable turret (26) for supporting multiple packages (28) to receive the articles (13; Fig. 1).
Hartness fails to disclose the package table
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the removal conveyor with the package table since it was known in the art that a table is used for the discharge of articles from prior processing.
4.	Claim(s) 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hartness et al. (US 6,722,101; “Hartness”) in view of Nagasawa et al. (US 5,241,250; “Nagasawa”).
Regarding claim 28, Hartness discloses the controlled drive mechanism (col. 9 ll. 4-10), the first and second shuttles (22).
Hartness fails to disclose the controlled drive mechanism for the first and second shuttles includes a first drive motor for the first shuttle, and a second drive motor for the second shuttle, whereby the first and second shuttles can be driven separately.
However, Nagasawa teaches a first drive motor (11-13a) and a second drive motor (11-13b) that are driven separately (col. 4 ll. 18-26).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the controlled drive mechanism and the first and second shuttles of Hartness by having provided the independently controlled first and second drive motors, in order to increase throughput of processed articles, by allowing shuttles to unload, irrespective of the loading shuttle.
Regarding claim 29, Hartness discloses the drive controlled mechanism (col. 9 ll. 4-10), the conveyor (C), the first and second shuttles (22), the shuttle unloader (24), and the shuttle unloader (see annotated diagram 1 above).
Hartness fails to disclose the controlled drive mechanism is connected with a programmable logic controller connected in operable relationship with each of the conveyor, the first and second shuttles, the shuttle loader and the shuttle unloader to synchronize their operations.
However, Nagasawa teaches a PLC (16a…16n).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the controlled drive mechanism, the first and second shuttles, the shuttle loader, and the shuttle unloader of Hartness by having provided the PLC, in order to program the aforementioned elements into actuating at the proper times.
5.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hartness et al. (US 6,722,101; “Hartness”) in view of McGill (US 3,971,190).
Regarding claim 31, Hartness discloses where the transfer head (24a).
Hartness fails to disclose where the transfer head is a vacuum head for engaging and releasing the articles at the top.
However, McGill teaches the head (30) is a vacuum head (60) for engaging and releasing articles (20) at the top (col. 5 ll. 5-21).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the instrument of Borek by having provided the adapter and tubular body, as taught by Holsten, in order to provide a guiding mechanism for said instrument to enter the lumen.
Allowable Subject Matter
6.	Claims 26, 27 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 26, Hartness et al. (US 6,722,101; “Hartness”) is the most relevant prior art.
Hartness discloses the shuttle loader (24)
It would not have been obvious to modify the shuttle loader of Hartness with the pusher bar that transfers an article from the conveyor to a pocket of the first or second shuttle because the articles are loaded with into the pockets from the bottom. Incorporating a pusher bar would require placing said bar at the bottom, but the bar would block the articles from entering the pockets.
Regarding claim 27, Hartness et al. (US 6,722,101; “Hartness”) is the most relevant prior art. 
Hartness discloses wherein: the first shuttle (22) and the second shuttle (22)
Hartness fails to disclose the first shuttle and the second shuttle are mounted on opposite sides of the conveyor.
It would not have been obvious to place the first and second shuttles on opposite sides of the conveyor because that configuration would require the lifting and removal of said articles. In the case of Hartness, a turret system, which holds the shuttles, transfers said articles in a rotary motion to an outlet conveyor.
Regarding claim 32, Hartness et al. (US 6,722,101; “Hartness”) is the most relevant prior art.
Hartness discloses wherein the transfer head (24a).
Hartness fails to disclose the transfer head is a tilting head for aligning the articles with the cells of a cell pack on the package table.
Modifying the transfer head of Hartness with a tilting head would misalign the articles with the cell pack.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/        Primary Examiner, Art Unit 3731